     Case 2:17-cv-00550-DN Document 112 Filed 10/30/20 PageID.817 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    CRIMINAL PRODUCTIONS, INC.,                      ORDER RE ORDER TO SHOW CAUSE
                                                     AND SETTING CASE DEADLINES
                              Plaintiff,
                                                     Case No. 2:17-cv-00550-DN
    v.
                                                     District Judge David Nuffer
    TROY REIGER, et al.,

                              Defendants.


           The Order to Show Cause Re: Failure to Timely Effectuate Service and Lack of

Prosecution was entered on May 22, 2020 (“OSC”). 1 In response to the OSC, plaintiff Criminal

Productions, Inc. (“Plaintiff”) filed a Status Report as to each remaining Defendant in the case. 2

           Plaintiff reported, among other things, that Defendant Vance Ure (“Ure”) is currently

participating in settlement negotiations, and has been granted an open-ended extension of time

for responding to the Amended Complaint during good faith settlement discussions. If the

settlement discussions are unsuccessful or counsel requests discovery, Plaintiff intends to

proceed with discovery. 3

           IT IS HEREBY ORDERED that the OSC is SATISFIED.

           IT IS FURTHER ORDERED:

           1) On or before Friday, November 6, 2020, Plaintiff shall inform Ure that the deadline

               for answering or otherwise responding to the Amended Complaint is November 13,



1
    Docket no. 104, filed May 21, 2020.
2
    Docket no. 107, filed June 12, 2020.
3
    Id.
     Case 2:17-cv-00550-DN Document 112 Filed 10/30/20 PageID.818 Page 2 of 3




                2020; otherwise, Plaintiff’s claims against Ure will be dismissed, without further

                notice, for failure to prosecute. On or before November 6, 2020, Plaintiff must file a

                notice certifying the manner in which Ure was notified of the November 13, 2020

                deadline to file an answer or other response to the Amended Complaint.

           2) In the event that Ure does not answer or otherwise respond to the Amended

                Complaint on or before the November 13, 2020 deadline, Plaintiff shall file a motion

                for entry of default certificate on or before Friday, November 20, 2020, and a motion

                for entry of default judgment within 14 days after the Clerk’s entry of a default

                certificate; 4 otherwise, Plaintiff’s claims against Ure will be dismissed, without

                further notice, for failure to prosecute.

           3) In the event that Ure does answer or otherwise respond to the Amended Complaint on

                or before the November 13, 2020 deadline, on or before November 20, 2020,

                    a. Plaintiff shall meet and confer with Ure and file an attorney planning meeting

                         report with a proposed scheduling order including a statement as to whether

                         the parties agree to a bench trial, and if not, whether they agree to a trial by a

                         six-member jury; 5 or

                    b. Plaintiff must file a notice of dismissal or a dispositive motion. The response

                         to any such dispositive motion must be filed within 14 days and the reply must

                         be filed within 7 days thereafter;

                 otherwise, Plaintiff’s claims against Ure will be dismissed, without further notice,

                 for failure to prosecute.


4
 This provision does not override the mandate that “[n]o motion for default judgment shall be filed unless a
certificate of default has been entered by the clerk.” DUCivR 55-1(b).
5
    It is anticipated that any trial will be by electronic means due to the COVID-19 pandemic.



                                                                                                               2
Case 2:17-cv-00550-DN Document 112 Filed 10/30/20 PageID.819 Page 3 of 3




    Signed October 30, 2020.

                                 BY THE COURT


                                 ________________________________________
                                 David Nuffer
                                 United States District Judge




                                                                            3
